                                                    Clear Form
DOCUMENTS UNDER SEAL                                                     TOTAL TIME (m ins): 11
M AGISTRATE JUDGE                        DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                           P. Cromwell                              1:44-1:55
MAGISTRATE JUDGE                         DATE                                    NEW CASE          CASE NUMBER
Virginia K. DeMarchi                     November 5, 2018                                         18-cr-00506-BLF
                                                     APPEARANCES
DEFENDANT                                AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                  PD.     RET.
Kristopher Purcell                                 Y        P       Edward Ajlouny                      APPT.
U.S. ATTORNEY                            INTERPRETER                            FIN. AFFT             COUNSEL APPT'D
Katie Griffin                                                                   SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR          PARTIAL PAYMENT
                            A. Lew                                   APPT'D COUNSEL            OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                        STATUS
                                                                                                          TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT             BOND HEARING           IA REV PROB. or          OTHER
                                                                                 or S/R
       DETENTION HRG              ID / REMOV HRG          CHANGE PLEA            PROB. REVOC.             ATTY APPT
                                                                                                          HEARING
                                                    INITIAL APPEARANCE
        ADVISED                ADVISED                   NAME AS CHARGED             TRUE NAME:
        OF RIGHTS              OF CHARGES                IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON              READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY         SPECIAL NOTES             PASSPORT
      ON O/R             APPEARANCE BOND            $                                                 SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL               DETAINED           RELEASED      DETENTION HEARING           REMANDED
      FOR              SERVICES                                                AND FORMAL FINDINGS         TO CUSTODY
      DETENTION        REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                   NOT GUILTY                   GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE               CHANGE OF PLEA               PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                               ATTY APPT               BOND                  STATUS RE:
                                  HEARING                 HEARING               CONSENT                  TRIAL SET

AT:                               SUBMIT FINAN.            PRELIMINARY          CHANGE OF                STATUS
                                  AFFIDAVIT                HEARING              PLEA
                                                           _____________
BEFORE HON.                       DETENTION                ARRAIGNMENT           MOTIONS                 JUDGMENT &
                                  HEARING                                                                SENTENCING

       TIME W AIVED               TIME EXCLUDABLE          IDENTITY /           PRETRIAL                 PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL              CONFERENCE               HEARING
                                  3161                     HEARING
                                               ADDITIONAL PROCEEDINGS
Defendant remains Detained.


                                                                                       DOCUMENT NUMBER:
